Citation Nr: 1101913	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a facial cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran's active service includes periods from August 1978 to 
August 1981, and from October 2001 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Wichita, Kansas.

In January 2010, after issuance of the statement of the case and 
certification of the appeal to the Board, the appellant submitted 
additional evidence, and argument consisting of a personal 
statement and an updated VA treatment report.  This evidence was 
not accompanied by a waiver of initial RO consideration.  
However, as the Board is granting the benefit sought on appeal, 
referral of this additional evidence for initial RO consideration 
is unnecessary.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's currently-shown facial cyst is related to service. 


CONCLUSION OF LAW

A facial cyst was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.3.07 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In this case, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease in 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be established by demonstrating that the 
disability was first manifested during service and has continued 
since service to the present time or by showing that a disability 
which pre-existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Analysis

The Veteran contends that the currently-shown facial cyst is 
attributable to active military service.

Treatment records dated during the Veteran's second period of 
active duty reflect a November 2001 finding of a cyst-like lesion 
on the Veteran's right cheek.  Parenthetically, it is noted that 
the April 2001 enlistment examination shows the Veteran denied 
any skin diseases and was found to have normal skin and 
lymphatics upon clinical evaluation.  The cyst was surgically 
removed; however, a December 2001 record shows recurrence of the 
lesion, which was at that time assessed to be a furuncle (boil) 
and treated with antibiotics.  A January 2002 record reflects 
surgical removal of another lesion from the right cheek.  

A January 2006 VA treatment report shows the Veteran complained 
of a recurrent cyst on his right cheek, which, upon surgical 
removal in February 2006, was diagnosed as an epidermal inclusion 
cyst.

The Veteran underwent a pertinent VA examination in November 
2008, at which time he was observed to have a cyst on his right 
cheek.  The diagnosis at that time was a steatocystoma, which the 
examiner noted was an inherited condition and therefore not 
attributable to the Veteran's military service.

In the instant case, despite a VA examiner's opinion to the 
contrary, the Board finds that service connection for a facial 
cyst is warranted.  With respect to the November 2008 VA 
examiner's conclusion that the Veteran's facial cyst is not 
related to his military service because it is an inherited 
condition, the Board notes that while service connection for 
certain congenital and developmental defects is prohibited, the 
Veteran's facial cyst is not among such conditions.  Regardless 
of the hereditary nature of the Veteran's facial cyst, here, the 
evidence clearly reflects the onset of treatment for the 
condition during service and since.  Accordingly, service 
connection for a facial cyst is warranted and the appeal is 
granted.


ORDER

Service connection for a facial cyst is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


